DetiN, JL,
dissenting: I cannot agree that the act in question violates any constitutional provision. The act was within the legislative power. If it be thought that the purpose or effect of the act is unwise, the unwisdom is that of the General Assembly. The question is one of power, not expediency. The courts have no responsibility. They are without power to revise or veto acts of a coordinate branch of the State government created by the Constitution.
We must not lose sight of the fundamental principle that since all political power is derived from the people and all government originates from them (Const. N. C., Art I, sec. 2), the sovereign will of the people expressed through their chosen representatives in the General Assembly is supreme, and a law by them enacted may not be set aside by the courts unless it contravenes some prohibition or mandate of the Constitution by which the people of the State have elected to be limited and restrained, or unless it violates some provision of the granted powers contained in the Constitution of the United States.
We must also keep in mind the well settled principle that no act of the General Assembly ought to be declared violative of any constitutional provision unless the conflict is so clear that no reasonable doubt can arise. S. v. Lawrence, 213 N. C., 674, 197 S. E., 586; Glenn v. Board of Education, 210 N. C., 525, 187 S. E., 781; Plott v. Ferguson, 202 N. C., 446, 163 S. E., 688; Kornegay v. Goldsboro, 180 N. C., 441, 105 S. E., 187.
The act here called in question prescribes the qualifications of those to whom license as real estate brokers may be granted as “persons who' are trustworthy and who have good reputation for honesty, truthfulness and fair dealing, and are competent to transact the business of a real estate broker or real estate salesman in such a manner as to safeguard the interests of the public.” There is no delegation of legislative powers to the board or commission created by the act. Reasonable provisions for application, for examinations, for the issuance of license upon payment of fee of ten dollars to be covered into the State treasury, for the maintenance of the commission, and for suspension, and, after due hearing, the revocation of license, are fully set out in the act.
In constuing a similar statute in Roman v. Lobe, 243 N. Y., 51, 50 A. L. R., 1329, Cardozo, J., stated with his usual clearness the basic reasons supporting regulatory provisions for real estate brokers: “The intrinsic nature of the business combines with practice and tradition to attest the need of regulation. The real estate broker is brought by his calling into a relation of trust and confidence. Constant are the opportunities by concealment and collusion to extract illicit gains. . . . With the temptation so aggressive, the dishonest or untrustworthy may *174not reasonably complain if they are told to stand aside. No less necessary are safeguards against the perils of incompetence. The business of the broker is distinct from occupations which by general acquiescence are pursued by common right without regulation or restriction.” -
Statutes regulating real estate business have been enacted in a majority of the states of the union, and in every jurisdiction where the point has been raised the power of the Legislature has been upheld, with the possible exception of Kentucky. In Bratton v. Chandler, 260 U. S., 110, the Tennessee statute, very similar to the North Carolina act, was held not violative of the 14th Amendment to the Constitution of the United States. And upon the authority of that case the Supreme Court of the United States later declined to review the decision of the Supreme Court of California upholding the constitutionality of the real estate brokerage act of that state. Haas v. Greenwald, 275 U. S., 490.
1. The principal ground of challenge of the act in question is that it violates Art. II, sec. 29, of the Constitution. It is said in the majority opinion that this act is unconstitutional because it is a local act, and within the prohibition of this section of the Constitution, in that it attempts to regulate “trade.” In view of the importance of the question, let us examine the phraseology of the section more closely. The section of the Constitution referred to contains several distinct' classifications of what local acts are within its prohibition, and the clauses enumerating these classifications begin with words designating the kind and character of legislation the General Assembly is denied power to enact. The section prohibits acts “relating to” the establishment of inferior courts; “relating to” the appointment of justices of the peace; “relating to” health; “relating to” cemeteries. But when the clause, upon which the majority opinion in the case is based, is reached the word of characterization is changed. The word is “regulating” and the objects are “labor, trade, mining or manufacturing.” Doubtless the framers of this section concluded that -the words “relating to trade” would have been too comprehensive, and an undue limitation upon the power of the General Assembly. It is not when the local act merely “relates to” a business, hut when it undertakes to “regulate” trade that it falls under the condemnation of this section of the Constitution.
Is the real estate brokerage business to be considered a trade within the meaning of this restrictive clause of the Constitution when the word is used in association with the word “labor” and “mining?” If so, does the act purport to “regulate” that trade? The act merely prescribes the qualification of persons who may enter upon and engage in that business. It does not undertake to regulate it. The power to regulate a business is the power to prescribe the rules by which it shall *175be governed. U. S. v. Knight Co., 156 U. S., 1; Schechter v. U. S., 295 U. S., 495. A similar statute prescribing the qualifications of those entitled to enter upon and continue in the trade of plumbing, though the act applied only to the larger. cities in less than half of the state, was held constitutional. Roach v. Durham, 204 N. C., 587, 169 S. E., 140.
2. Is the Real Estate License Act a local act ?
The ground upon which the majority opinion rests the conclusion that this act violates Art. II, sec. 29, is that it is a local or special act and not a general law. This seems in conflict with the decision of this court in In re Harris, 183 N. C., 633, 112 S. E., 425. In that case an act relating to the establishment of courts inferior to the Superior Court, which applied to only fifty-six counties, was upheld as a general and not a local act.
The Court, when it wrote In re Harris, 183 N. C., 633, had the advantage of the same bibliography consulted and referred to in the majority opinion of the Court, and from which definitions of “general,” “special,” and “local” laws are quoted, and the Court in rendering decision in that case fully understood then, as we do now, that these definitions are not uniform.
Hence the case at bar is narrowed down to a consideration of whether the Court may find a distinction between In re Harris and the case at bar which will be sufficiently substantial to justify our action in striking down the Real Estate Brokerage Act. In my judgment, no such distinction exists.
The two acts — the one upheld in that ease and the one now attacked— are identical in the method of enactment. Many counties are excepted from each. They are identical in that they do not apply to the whole State and do not affect in any manner citizens of the State outside of the territory to which they apply.
As to the General Inferior Courts Act, a person in the excepted territory is not in any way touched by the jurisdiction of the court until he goes within the territory to which they apply and violates some law which puts him within the jurisdiction of those courts. As to the Real Estate Brokers Act, a citizen outside of the territory to which it applies likewise is totally unaffected until he comes within that territory and does some of the acts or things therein specified.
The general rule, which has been uniformly followed in this State, is succinctly and accurately stated in 59 C. J., 730, as follows: “It is not necessary that a law, in order to be general, shall affect all of the people of the State, or all of the State, nor need it include all classes of individuals; it may be intended to operate over a limited number of *176persons or things, or within a limited territory . . .” And on page 733 of the same volume, it is said: “A statute which relates to persons or things as a class is a general law, while a statute which relates to particular persons or things of a class is special.”
In Southern Railway Co. v. Cherokee County, 177 N. C., 86, 97 S. E., 758, this Court said: “To make a statute a public law of general obligation, it is not necessary that it should be equally applicable to all parts of the State. All that is required is that it shall apply equally to all persons within the territorial limits described in the act.”
So that in the last analysis the question of the constitutionality of the statute here attacked resolves itself into this: Can the Legislature by a general statute, valid and constitutional in every other respect, be overthrown because some counties are excepted from the provisions of the act? If the exception of sixty-four counties destroys the act, would twenty-five, would ten, would one ? Where is the line to be drawn ?
It seems to me that the question of the power of the Legislature to enact general laws applicable to certain territory has been so often decided that it ought to be deemed settled. When the Legislature exempted seventeen counties from the State-wide prohibition act, this Court repeatedly declined to hold it violative of the Constitution. S. v. Davis, 214 N. C., 787; S. v. Lockey, 214 N. C., 525; Newman v. Comrs. of Vance, 208 N. C., 675, 182 S. E., 453.
In S. v. Moore, 104 N. C., 714, 10 S. E., 143, it was said: “If the laws be otherwise unobjectionable, all that can be required in these cases is that they be general in their application, and they are then public in character, and of their propriety and policy the Legislature must judge.” Quoted with approval in Kornegay v. Goldsboro, 180 N. C., 441, 105 S. E., 187; Newell v. Green, 169 N. C., 462, 86 S. E., 291.
“It (the Constitution) does not prohibit legislation which is limited either in the objects to which it is directed or by the territory within which it is to operate. It merely requires that all persons subject to such legislation shall be treated alike under like circumstances and conditions, both in privileges conferred and liabilities imposed.” Cooley Const. Lim. (8th ed.), pp. 824-825.
“Laws public in their object may, unless express constitutional provisions forbid, be either general or local in their application. The Legislature must determine whether particular regulations shall extend to the whole State or to a subdivision of the State.” Cooley Const. Lim. (8th ed.), pp. 803-804.
“To make a statute a public law of general obligation, it is not necessary that it should be equally applicable to all parts of the State. All that is required is that it shall apply equally to all persons within the *177territorial limits described in the act. Power Co. v. Power Co., 175 N. C., 668, 96 S. E., 99; S. v. Barrett, 138 N. C., 630, 50 S. E., 506.
In S. v. Barrett, supra, Connor, J., speaking for the Court, uses this language: “This power (to pass statutes of local application) has been so long recognized by the Court and exercised by the Legislature that we do not deem it necessary to examine the foundations upon which it rests.”
“Legislation, which, in carrying out a public purpose, is limited in its application, if within the sphere of its operation it affects alike all persons similarly situated, is not within the Amendment (14th Amendment to Constitution of II. S.). Barbier v. Connolly, 113 U. S., 32. It merely requires that all persons subject to such legislation shall be treated alike. Hayes v. Missouri, 120 U. S., 71.” Broadfoot v. Fayetteville, 121 N. C., 418, 28 S. E., 515.
In Connor and Cheshire’s Constitution of North Carolina we find on page 14 this expression of the law: “A public-local act making that an offense in one district which is not an offense in another, is a constitutional exercise of the police power and not in violation of Art. I, sec. 7, if it bears alike on all persons in a defined locality,” citing S. v. Stovall, 103 N. C., 416, and S. v. Moore, supra.
In S. v. Blake, 157 N. C., 608, 72 S. E., 1080, it was said: “Public-local acts passed in the exercise of the police power which apply only to certain localities are valid.” And Clark, C. J., cites many cases in which it has been so held. S. v. Joyner, 81 N. C., 537; McCormac v. Comrs., 90 N. C., 441; S. v. Barringer, 110 N. C., 525, 14 S. E., 781; S. v. Snow, 117 N. C., 774, 23 S. E., 322; Lyon v. Comrs., 120 N. C., 237, 26 S. E., 929; Harriss v. Wright, 121 N. C., 172, 28 S. E., 269; Guy v. Commissioners, 122 N. C., 471, 29 S. E., 771; Tate v. Commissioners, 122 N. C., 812, 30 S. E., 352; Lumber Co. v. Hayes, 157 N. C., 333, 72 S. E., 1078; Reed v. Engineering Co., 188 N. C., 39, 123 S. E., 479; S. v. Henson, 189 N. C., 173, 126 S. E., 517; Kenilworth v. Hyder, 197 N. C., 85, 147 S. E., 736.
3. It is suggested in the majority opinion that the act is invalid because in conflict with the State-wide policy of the Revenue Act. But declarations of policy are matters for the General Assembly and not for the courts. The General Assembly has spoken in the Real Estate License Act. Shall the courts declare otherwise?
Nor may the act be attacked on the ground that since real estate brokers are taxed with other professions under the general Revenue Act (sec. 109, chap. 127, Public Laws 1937), they would be deprived of doing business in the counties within the act unless they paid the additional license fee required by the act. The same situation exists as to many other professions and trades taxed by sec. 109, as, for instance, *178lawyers, chiropractors, barbers, photographers, etc. In the last case on this subject considered by this Court, S. v. Lawrence, 213 N. C., 674, 197 S. E., 586, where the act establishing a Board of Photographic Examiners with regulations and license fees was upheld as valid and constitutional, photographers were already taxed under sec. 109. In S. v. Lockey, 198 N. C., 551, 152 S. E., 693, construing the Barber’s Act, the distinction between the two statutes was pointed out and the constitutionality of that act upheld. In the Loclcey case the same objection as that referred to in the majority opinion in this case was raised by the constitutionality of the Barber’s Act, but this Court dismissed the contention as “untenable,” and definitely settled the point by the use of this language: “The annual occupation tax of the Bevenue Act is for the privilege of exercising the trade of barbering and is simply a revenue act, whereas the Barber’s Act is an exercise of the public power of the State to secure the public welfare by requiring proven capacity in the barbers.” And in Roach v. Durham, 204 N. C., 587, 169 S. E., 140, the same question was again decided, and the act upheld.
The view expressed in the majority opinion that this act is invalid because of the general occupational privilege tax imposed on real estate brokers by see. 109 of the Bevenue Act, would seem in conflict with the previous decisions of this Court in these and other cases.
4. The power of the Legislature to create boards to require license fees and regulate certain professions and occupations affected with a public interest has been uniformly upheld by this Court and the question of the constitutionality of acts of this character seems well settled. S. v. Lawrence, 213 N. C., 674, 197 S. E., 586; S. v. Lockey, supra; Roach v. Durham, supra.
In S. v. Warren, 211 N. C., 75, 189 S. E., 108, chap. 241, Public-Local Laws of 1927, was held invalid because that act purported to apply only to eight counties, but in that case the power of the Legislature to “make reasonable regulations in regard to the real estate business” was expressly upheld. And in S. v. Lawrence, 213 N. C., 674, where the act establishing a State Board for regulating the practice of photography, with requirement of license fee before engaging in that business, was held constitutional, the same language was quoted with approval. “It is uniformly held that requirement of license fees from real estate brokers and regulations subjecting those of that profession or business to tests of character and competency in the interest of the public are within the power of the State Legislatures.” (Cooley Const. Lim. [8th ed.], 1332).
5. The act is not discrimatory. It operates equally upon all subjects within the same class. All real estate brokers within the act are *179subject to tbe same restrictions under tbe same conditions (S. v. Denson, supra). All brokers witbin tbe territory, and all brokers outside its limits, wbo, for tbe purpose of conducting a brokerage business, go into any of tbe counties not exempted, are treated exactly alike. Tbe license fee fixed by tbe act cannot be said to violate tbe rule of uniformity. Roach v. Durham, supra.
Tbe rule of stare decisis bere invoked on account of tbe bolding in S. v. Warren, supra, is inapplicable. That rule — meaning to stand by precedent and not disturb settled points — applies only where tbe Court bas announced certain controlling principles of law or given a construction to a statute upon wbicb individuals and tbe public bave relied in making contracts. It is a species of judicial estoppel. In tbe Warren case tbe Court considered a public-local law applicable only to eight counties. Here we construe a different law, enacted by another Legislature, embodying a general statute applicable to tbe entire State, from tbe operation of wbicb certain counties were excepted. Tbe legal principles involved are not tbe same.
Tbe reasons marshalled in support of tbe majority opinion are ably presented, but in my opinion should not prevail. Tbe effort to distinguish this case from In re Karris, and from S. v. Lockey and Roach v. Durham is unconvincing. Tbe effect is by implication to overrule those well considered cases. If tbe rule of stare decisis is to be invoked, it should be held applicable to those cases.
6. Tbe cases cited in tbe majority opinion, S. v. Worth, 116 N. C., 1007; S. v. Hunt, 129 N. C., 686; and Smith v. Wilkins, 164 N. C., 135 (Lewis v. Murray, 177 N. C., 17, is not in point), in wbicb this Court interpreted tbe word “trade” to include any employment or business embarked in for gain or profit, were all cases decided prior to tbe ratification of sec. 29 of Art. II, and related to liability for occupational license taxes under tbe terms of tbe revenue statute. In none of these was tbe question of restricting tbe otherwise unlimited power of tbe General Assembly involved. In tbe latter case I apprehend a different principle of construction would be applicable.
Tbe cases of S. v. Divine, 98 N. C., 778, 4 S. E., 477, and S. v. Fowler, 193 N. C., 290, 136 S. E., 709, cited in tbe majority opinion, do not, I think, support tbe conclusion there reached when tbe facts in those cases are considered. Tbe act construed in tbe Divine case made killing of cattle by a car or engine running on a railroad a misdemeanor in certain counties. Tbe superintendent of a railroad, who bad nothing to do with tbe violation of tbe act, was indicted. It was held tbe act would not sustain tbe indictment. In my opinion this is not authority for bolding that the Legislature bas no power to enact a criminal statute *180applicable to less than the whole State. If it does, the many cases cited in the majority opinion are to the contrary. In S. v. Warren, 113 N. C., 683, 18 S. E., 498, the act construed made the use of profane language in certain locality unlawful. The Court upheld conviction and used this language: “It may be urged that this is a criminal law, and hence must he uniform and take effect over the whole State. But, on the contrary, it is a police regulation, and hence may he limited in its operation to such localities as the Legislature may prescribe. The distinction between the two has been too often pointed out to require reiteration.”
In the Fowler case a public-local law was enacted prescribing a different punishment for violation of the prohibition law in five counties from that in the general statute. The Turlington Act made the manufacture or sale of intoxicating liquor unlawful anywhere in the State, in the five counties as well as in the remainder of the State, while the public-local act, without exempting the five counties from the general law, attempted to prescribe a different punishment for the same offense when committed in the five counties. The Court said: “The principle of uniformity in the operation of a general law extends to the punishment and denounces as arbitrary and unreasonable the imposition in one county of any kind of punishment which is different from that which is prescribed under the general law to all who may he guilty of the same offense.” "With that statement of the law I agree, but this is not our case. Nowhere does the Fowler case deny the power of the Legislature to enact a law making certain acts unlawful in territory less than the entire State. Here the law acts equally upon all persons who engage in the real estate brokerage business in the territory not excepted from its provisions. The power of the Legislature to except seventeen counties from the provision of the Turlington Act and to authorize the sale of intoxicating liquor, under restrictions, therein, while it was a violation of law to do so in the other eighty-three counties, has not been denied or questioned by the majority of this Court.
7. Some of the acts creating boards for the regulation of certain occupations were made applicable only to towns and cities of certain population. In the act relative to plumbing and heating contractors, towns and cities having a population of not more than 3,500 were exempted (which by the census of 1930 would exclude more than half the counties of the State). That fact was held not to constitute a violation of the rule of uniformity or affect the validity of the act as a general law. Roach v. Durham, supra. In the Photography Act, cities and towns having a population of not more than 2,500 were excepted. The act was held constitutional though a number of counties were excluded from its operation. S. v. Lawrence, supra.
*181It would seem, therefore, to involve a rather strained construction to denominate a law applicable to thirty-six counties in North Carolina, including the more populous counties of Guilford, Mecklenburg, Catawba, Forsyth, Buncombe, Wake, New Hanover, Cleveland, Alamance, Rowan, Nash, and others, containing approximately one-half the population of the State, as a local act beyond the power of the Legislature to enact.
Here the purpose of the act, as it applies to the real estate brokerage business in the territory within the counties not exempted, is to set up standards of fitness and competency and to provide for proper practices in the business for the promotion of the general welfare, in order to safeguard the public from incompetency and dishonesty.
Is the unconstitutionality of the act so clear and patent that no reasonable doubt can arise? If there is a doubt about it, then according to the unbroken rule of construction of written constitutions, the doubt should be resolved in favor of the validity of the act of the General Assembly.
In my opinion the judgment of the court below should be reversed.
SciieNCK and Sea well, JJ., concur in this dissent.